1

2

3

4

5                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
6

7    MARK GUZY,                                        )       Case No. 3:19-cv-00129-LRH-CBC
                                                       )
                                                       )
8                         Plaintiff,                   )       VERIFIED PETITION FOR
                                                       )       PERMISSION TO PRACTICE
9
                                                       )       IN THIS CASE ONLY BY
     vs.                                                       ATTORNEY NOT ADMITTED
                                                       )
10
                                                       )       TO THE BAR OF THIS COURT
     MARY ANN GUZY,                                    )       AND DESIGNATION OF
11
                                                       )       LOCAL COUNSEL
12                        Defendant.                   )
                                                       )
13

14         Keith A. Dotseth, Petitioner, respectfully represents to the Court:
15
           1.     That Petitioner is an attorney at law and a member of the law firm of
16
     Larson • King, LLP, with offices at 30 East Seventh Street, Suite 2800, Saint Paul,
17

18   Minnesota, 55101, (651) 312-6575, kdotseth@larsonking.com.
19         2.     That Petitioner has been retained personally or as a member of the law firm
20
     by Mary Ann Guzy to provide legal representation in connection with the above-entitled
21

22
     case now pending before this Court.

23         3.     That since October, 1990, Petitioner has been and presently is a member in
24
     good standing of the bar of the highest Court of the State of Minnesota where Petitioner
25
     regularly practices law. Petitioner shall attach a certificate from the state bar or from the
26

27   clerk of the supreme court or highest admitting court of each state, territory, or insular
28



                               Verified Petition Re: Pro Hac Vice Admission - 1
1    possession of the United States in which the applicant has been admitted to practice law
2
     certifying the applicant’s membership therein is in good standing.
3
           4.        That Petitioner was admitted to practice before the following United States
4

5    District Courts, United States Courts of Appeal, and Courts of other States on the dates
6
     indicated for each, and that Petitioner is presently a member in good standing of the bars
7
     of said Courts.
8

9                      Jurisdiction                              License Number        Admitted
      USDC for the District of Minnesota                        210304             October, 1990
10    USDC for the Western District of Wisconsin                No bar number      August, 2004
11    USDC for the District of Columbia                         W10017             December, 2010
      USDC for the Northern District of New York                517832             October, 2012
12    USDC for the Southern District of Ohio                    PHV002             2011
13
      USDC for the Western District of Michigan                 No bar number      June, 2015
      U.S. Court of Appeals for the First Circuit               1162045            January, 2014
14    U.S. Court of Appeals for the Third Circuit               No bar number      May, 2002
      U.S. Court of Appeals for the Eighth Circuit              04-0429            August, 2004
15

16         5.        That there are or have been no disciplinary proceedings instituted against
17
     Petitioner, nor any suspension of any license, certificate or privilege to appear before any
18
     judicial, regulatory or administrative body, or any resignation or termination in order to
19

20   avoid disciplinary or disbarment proceedings, except as described in detail below:

21   None.
22

23         6.        That Petitioner has never been denied admission to the State Bar of
24
     Nevada.
25
     None.
26

27
           7.        That Petitioner is a member in good standing in the following Bar
28

     Associations.

                                Verified Petition Re: Pro Hac Vice Admission - 2
1

2    Ramsey County Bar Association
3
     Minnesota State Bar Association
4
     American Bar Association
5

6
           8.     Petitioner has filed application(s) to appear as counsel under Local Rule IA
7

8    11-2 (formerly LR IA 10-2) during the past three (3) years in the following matters:
9
     None.
10
           9.     Petitioner consents to the jurisdiction of the courts and disciplinary boards
11

12   of the State of Nevada with respect to the law of this state governing the conduct of

13   attorneys to the same extent as a member of the State Bar of Nevada.
14
           10.    Petitioner agrees to comply with the standards of professional conduct
15
     required of the members of the bar of this court.
16

17         11.    Petitioner has disclosed in writing to the client that the applicant is not
18
     admitted to practice in this jurisdiction and that the client has consented to such
19
     representation.
20

21         The Petitioner respectfully prays that Petitioner be admitted to practice before this
22   Court FOR THE PURPOSES OF THIS CASE ONLY.
23
                                                   /s/ Keith A. Dotseth
24                                                 Keith A. Dotseth
25

26

27

28



                              Verified Petition Re: Pro Hac Vice Admission - 3
1    STATE OF MINNESOTA )
2
                        ) ss.
     COUNTY OF RAMSEY )
3
            Keith A. Dotseth, Petitioner, being first duly sworn, deposes and says: That the
4

5    foregoing statements are true.
6
                                                     /s/ Keith A. Dotseth
7                                                    Keith A. Dotseth
8    SUBSCRIBED and SWORN to before
9    me this 13th day of March, 2019.

10   /s/ Kimberly A. Lewis
11   Notary Public, Ramsey County, MN
     My commission expires: 1/31/2020
12

13
              DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
14             THE BAR OF THIS COURT AND CONSENT THERETO.
15
            Pursuant to the requirements of the Local Rules of Practice for this Court, the
16
     Petitioner believes it to be in the best interests of the client to designate Danielle L.
17

18   Christenson, attorney at law, a member of the State of Nevada and previously admitted to
19   practice before the above-entitled Court as associate resident counsel in this action. The
20
     address and email address of said designated Nevada counsel is:
21

22
            Heritage Law Group, P.C.
            1625 Highway 88, Ste. 304
23          Minden, NV 89423
            (775) 782-0040
24
            danielle@heritagenevada.com
25

26   By this designation, the Petitioner and undersigned party agree that this designation
27
     constitutes agreement and authorization for the designated resident admitted counsel to
28
     sign stipulations binding on all of us.

                                Verified Petition Re: Pro Hac Vice Admission - 4
1        APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
2
            The undersigned party appoints Danielle L. Christenson as her Designated
3
     Resident Nevada Counsel in this case.
4

5                                                   /s/ Mary Ann Guzy
                                                    Mary Ann Guzy
6

7
                                    CONSENT OF DESIGNEE
8

9           The undersigned hereby consents to serve as associate resident Nevada counsel in

10   this case.
11
                                                    /s/ Danielle L. Christenson
12                                                  Danielle L. Christenson (Bar No. 4295)
13
                                                    Danielle@heritagenevada.com

14
     APPROVED:
15
                  14thday
     Dated: this ___   dayofof March, 2019.
                            ________________, 2019.
16

17

18   United States District Judge
19

20

21

22

23

24

25

26

27

28



                               Verified Petition Re: Pro Hac Vice Admission - 5
